2022 WI 36

                  SUPREME COURT              OF      WISCONSIN
CASE NO.:              2021AP463


COMPLETE TITLE:        Colectivo Coffee Roasters, Inc., Tandem
                       Restaurant, LLC
                       d/b/a The Tandem, Wrecking Crew, Inc., Iron
                       Grate BBQ
                       Company, Inc., East Troy Brewery Company, Logan
                       & Potter, Inc.,
                       Buckley's Kiskeam Inn, LLC, Other Ones MKE, LLC,
                       BCT 5, LLC,
                       Company Brewing, LLC, Bryhopper's Bar & Grill,
                       LLC,
                       The River's Bar, LLC, Etcetera by BLH, LLC,
                       REMBS, LLC,
                       KRO Bar, Inc., Rivermill, Inc. and Pork's Place
                       of Kaukana, LLC,
                                 Plaintiffs-Respondents,
                            v.
                       Society Insurance, a Mutual Company,
                                 Defendant-Appellant.

                                ON BYPASS FROM THE COURT OF APPEALS

OPINION FILED:         June 1, 2022
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:         April 12, 2022

SOURCE OF APPEAL:
   COURT:              Circuit
   COUNTY:             Milwaukee
   JUDGE:              Laura Gramling Perez

JUSTICES:
DALLET, J., delivered the majority opinion for a unanimous
Court.
NOT PARTICIPATING:



ATTORNEYS:


       For the defendant-appellant there were briefs filed in the
court       of   appeals   by   Janet   E.   Cain,   Heidi   L.   Vogt,   Beth   J.
Kushner, Christopher E. Avallone and von Briesen & Roper, S.C.,
Milwaukee. There was a brief filed in response to amicus briefs
for United Policyholders and the Tavern League of Wisconsin by
Janet E. Cain, Heidi L. Vogt, Beth J. Kushner, Christopher E.
Avallone,         Laura    A.    Foggan       and      von   Briesen   &    Roper,   S.C.,
Milwaukee and Crowell & Moring LLP, Washington D.C. There was an
oral argument by Laura A. Foggan.


      For the plaintiffs-respondents there was a brief filed in
the   court       of   appeals         by   Jay   A.    Urban,     Nicole   A.   Flemming,
Richard    W.      Schulte       and    Urban     &    Taylor,     S.C.,    Milwaukee   and
Wright & Schulte, Vandalia.                   There was an oral argument by Jay
A. Urban.


      An amicus curiae brief was filed in the court of appeals by
Jeffrey D. Colman, Gabriel K. Gillett and Jenner & Block LLP,
Chicago for The Restaurant Law Center.


      An amicus curiae brief was filed by Andrew B. Hebl and
Boardman      &    Clark        LLP,    Madison        for   the   Wisconsin     Insurance
Alliance, American Property Casualty Insurance Association, and
the National Association of Mutual Insurance Companies.


      An amicus curiae brief was filed by Patrick Murphy, John S.
Vishneski III and Quarles & Brady LLP, Milwaukee and Reed Smith
LLP, Chicago for United Policyholders.


      An amicus curiae brief was filed by Patricia L. Jenness,
Marshall Gilinsky, Esq., Nicholas M. Insua, Esq., Rhonda Orin,
Esq. and Michael Best & Friederich LLP, Milwaukee and Anderson
Kill, New York City for the Tavern League of Wisconsin.




                                                  2
                                                                              2022 WI 36

                                                                     NOTICE
                                                       This opinion is subject to further
                                                       editing and modification.   The final
                                                       version will appear in the bound
                                                       volume of the official reports.
No.    2021AP463
(L.C. No.      2020CV2597)

STATE OF WISCONSIN                                 :             IN SUPREME COURT

Colectivo Coffee Roasters, Inc.; Tandem
Restaurant, LLC d/b/a The Tandem; Wrecking
Crew, Inc.; Iron Grate BBQ Company, Inc.; East
Troy Brewery Company; Logan & Potter, Inc.;
Buckley's Kiskeam Inn, LLC; Other Ones MKE,
LLC; BCT 5, LLC; Company Brewing, LLC;
Bryhopper's Bar & Grill, LLC; The River's Bar,                            FILED
LLC; Etcetera by BLH, LLC; REMBS, LLC, KRO Bar,
Inc.; Rivermill, Inc.; and Pork's Place of                            JUN 1, 2022
Kaukauna, LLC,
                                                                        Sheila T. Reiff
               Plaintiffs-Respondents,                               Clerk of Supreme Court


       v.

Society Insurance, a Mutual Company,

               Defendant-Appellant.


DALLET,     J.,       delivered   the   majority       opinion     for    a   unanimous
Court.




       APPEAL from an order of the Circuit Court for Milwaukee

County, Laura Gramling Perez, Judge.               Reversed and remanded.



       ¶1      REBECCA FRANK DALLET, J.             Colectivo Coffee Roasters

and other bars and restaurants experienced substantial losses as
a     result     of    the   COVID-19    pandemic       and    related        government
                                                                    No.     2021AP463



restrictions on in-person dining.                 This case is about whether

those losses are covered by a property-insurance policy issued

by     Society    Insurance.          Specifically,       the    questions      here

are:       (1) whether a bar or restaurant's inability to use its

dining space for in-person dining because of the pandemic and

related government restrictions constitutes a direct physical

loss of or damage to its property under Society's policy; and

(2) whether the presence of COVID-19 on a bar or restaurant's

property caused the bar or restaurant to suspend its operations,

thereby       entitling        it   to     coverage      under     the    policy's

contamination provision.            We conclude that the answer to both

questions is "No," and therefore reverse.

                                           I

       ¶2     This case began in the early days of the COVID-19

pandemic.        In    early    February       2020,   Colectivo   purchased      an

insurance policy from Society.1            The policy provides that Society

"will pay for direct physical loss of or damage to" Colectivo's
buildings, permanently installed equipment, and other "business

personal property."         When such direct physical harm occurs, the

policy      covers    not   only    that   harm    but   certain    other    losses

resulting from it.          Two types of losses are relevant here, each



       Although several bars and restaurants are plaintiffs here,
       1

only Colectivo's policy is in the record.        Throughout this
litigation the parties have treated Colectivo's policy as
representative of the other plaintiffs' policies.      We do the
same.     We also refer to all plaintiffs collectively as
"Colectivo."

                                           2
                                                                     No.     2021AP463



covered    by   its   own   provision.       The   first   is    the     "business-

income" provision, under which Society is required to pay for

"the actual loss of business income [Colectivo] sustain[s] due

to the necessary suspension of [its] 'operations' during the

'period of restoration.'"2          The second is the "extra-expenses"

provision, which covers expenses incurred "during the period of

restoration," that Colectivo would not have incurred but for the

direct physical harm, and that are "necessary" to "avoid or

minimize the suspension of business and to continue operations".

    ¶3      The policy also contains provisions that cover lost

business    income    and   extra   expenses       incurred     as   a     result   of

contamination on the property or an order by a civil authority

preventing Colectivo from accessing its property.3                   The policy's


    2  "Operations" and "period of restoration" are defined in
the policy.      "Operations" means "[the insured's] business
activities occurring at the described premises."      "Period of
restoration" means "the period of time that begins with the date
of direct physical loss or damage caused by or resulting from a
covered cause of loss . . . and ends on the date when the
property . . . should be repaired, rebuilt or replaced with
reasonable speed and similar quality."
    3  The policy uses "business income" and "extra expenses"
both as titles for coverage provisions and as types of losses.
When the contamination provision refers to business income and
extra expenses, it does so only to identify types of
losses: "The definitions of Business Income and Extra Expense,
contained in the Business Income and Extra Expense Additional
Coverages section shall also apply to the additional coverages
under this section." The policy defines lost "business income"
as the "net income . . . that would have been earned or incurred
if no physical loss or damage had occurred." An "extra expense"
is defined, in relevant part, as an "expense incurred to avoid
or minimize the suspension of business and to continue
operations."

                                         3
                                                                                No.       2021AP463



"contamination"          provision         covers       the     costs      to      "clean      and

sanitize [Colectivo's] premises, machinery and equipment" when

Colectivo's "operations are suspended due to 'contamination,'"

defined     as     a    "defect,       deficiency,            inadequacy        or    dangerous

condition in [Colectivo's] products, merchandise, or premises."

When the contamination "results in an action by a public health

or other governmental authority that prohibits access" to the

property      and       causes       Colectivo          to     suspend         its        business

operations, the policy covers lost business income and extra

expenses Colectivo incurs during that suspension period.                                       The

"civil-authority"             provision        provides       coverage     when       a    "civil

authority . . . prohibits access" to Colectivo's property due to

direct      physical      harm       to    a     surrounding          property,       even      if

Colectivo's property itself suffered no such harm.

       ¶4    Not       long    after      Colectivo      purchased       its       policy     from

Society, Department of Health Services Secretary-Designee Andrea

Palm   issued       several      emergency           orders    aimed     at     stopping       the

spread of COVID-19.             Orders Nos. 5 and 12, issued in March 2020,
prohibited       in-person        dining        at     all     bars     and      restaurants,

although      take-out         and     delivery         services        were       allowed      to

continue.        Colectivo lost business income as a result of its

compliance       with     those      restrictions,            and   some      of     the    other

plaintiffs that served only alcohol closed altogether, as local

laws prohibited them from offering take-out service.                                  Colectivo

filed a claim with Society to recover its lost income, which

Society denied on the grounds that Colectivo had not suffered a
"direct physical loss."                Rather, in Society's view, Colectivo's
                                                 4
                                                                     No.     2021AP463



use of its property was restricted, but the property was not

lost or damaged.

     ¶5     Colectivo then filed a class-action complaint against

Society seeking declaratory and injunctive relief, as well as

damages for breach of contract.               It alleged that it had been

"forced . . . to        cease    [its]     operations"      because     of    Palm's

orders and the potential presence of COVID-19 on its property.

Colectivo asserted that the "presence of any COVID-19 particles

renders    items   of    physical    property         unsafe,"   thereby     causing

"direct    physical      harm,    direct     physical      damage,     and    direct

physical loss to property."           Accordingly, Colectivo argued that

Society was required to compensate it for that harm as well as

the business income it lost because of that harm.                     Likewise, it

alleged that Palm's orders "prohibited the public from accessing

[its] restaurants, thereby causing the necessary suspension of

[its] operations," which triggered the business-income, extra-

expense, and civil-authority provisions of the policy.

     ¶6     Society     filed    a   motion      to    dismiss   the    complaint,
arguing that Colectivo had failed to allege any direct physical

loss of or damage to its property, so none of the policy's

coverage    provisions     applied.        The   circuit     court     denied    that

motion,    concluding     that   Colectivo       had    sufficiently       alleged   a

physical loss of its dining area due to both the likely presence

of   COVID-19      on    Colectivo's         property      and    Palm's      orders

prohibiting in-person dining.              The court of appeals permitted

Society to appeal the circuit court's non-final order.                       Society


                                         5
                                                                                No.     2021AP463



then filed a petition to bypass the court of appeals, which we

granted.

                                                II

     ¶7      We    review       de   novo       the        circuit   court's      denial       of

Society's motion to dismiss.                    See Data Key Partners v. Permira

Advisers LLC, 2014 WI 86, ¶17, 356 Wis. 2d 665, 849 N.W.2d 693.

We   accept       as    true    all      well-pleaded             facts    in    Colectivo's

complaint, as well as reasonable inferences from those facts,

but we draw our own legal conclusions regarding how they apply

to the Society insurance policy.                     See id., ¶¶18–19.

     ¶8      The       interpretation           of        an   insurance       policy     is    a

question of law that we review de novo.                           Am. Fam. Mut. Ins. Co.

v.   Am.    Girl,       Inc.,     2004     WI        2,    ¶23,    268    Wis. 2d 16,          673

N.W.2d 65.        Our goal is to give effect to the parties' intent,

construing the policy as it would be understood by a reasonable

person in the same position as the insured.                              Id.    If, based on

the facts in the complaint, "it is clear that the policy was not
intended to cover the claim asserted, the analysis ends there."

See id., ¶24.            Only if the complaint establishes an initial

grant of coverage do we analyze whether any exclusion provisions

apply.     See id.

                                            III

     ¶9      Colectivo asserts that Society must cover Colectivo's

alleged     damages       under      the    policy's           business-income,          extra-




                                                6
                                                                            No.   2021AP463



expense,    civil-authority,          and    contamination       provisions.4           We

analyze the former three provisions together because they share

a similar prerequisite for coverage:                   they apply only if there

has been a physical loss of or damage to either Colectivo's

property    or   a    surrounding       property.         We     then       address    the

contamination        provision,       which      applies       if       a     "dangerous

condition" on Colectivo's property caused Colectivo to suspend

its operations or a governmental authority to "prohibit access"

to the property.

                                            A

     ¶10    The provisions of Society's policy on which Colectivo

relies, with the exception of the contamination provision, all

require Colectivo to allege a direct physical loss of or damage

to either its property or a surrounding property.                                 Although

Society's policy does not define "direct physical loss of or

damage     to"   property,      our     prior    cases     interpreting           similar

language    establish     that    physical      losses     and    physical        damages
refer to different degrees of tangible harm.                     An insured suffers

a   physical     "loss"    of     its       property    when     the        property    is


     4 Colectivo also argues that it is entitled to coverage
under the policy's "sue and labor" clause, which requires
Colectivo to keep a record of its expenses related to a covered
loss or damage and to take reasonable steps to prevent further
damage.   By its plain text, however, this provision does not
provide coverage; it merely lays out certain obligations
Colectivo has "in the event of loss or damage to covered
property."    See also In re Soc'y Ins. Co. COVID-19 Bus.
Interruption Prot. Ins. Litig., 521 F. Supp. 3d 729, 745 (N.D.
Ill. 2021) (reaching the same conclusion).

                                            7
                                                                            No.   2021AP463



"destroyed" or affected to such an extent that it cannot be

repaired.     See RTE Corp. v. Md. Cas. Co., 74 Wis. 2d 614, 624,

247 N.W.2d 171 (1976).           Such a loss occurs, for example, when a

building     burns      down   and   must   be    rebuilt.           See,     e.g.,    Park

Terrace, LLC v. Transp. Ins. Co., No. 2010AP2432, unpublished

op., ¶4 (Wis. Ct. App. Dec. 1, 2011).                   Physical "damage" is harm

to the tangible characteristics of the insured property that

does not rise to the level of a physical loss.                         See Wis. Label

Corp. v. Northbrook Prop. & Cas. Ins. Co., 2000 WI 26, ¶¶29–31,

233 Wis. 2d 314, 607 N.W.2d 276; see also Sandy Point Dental, PC

v. Cincinnati Ins. Co., 20 F.4th 327, 332 (7th Cir. 2021).                             So a

roof that is dented by hail but remains functional has incurred

physical damage because "[t]his denting changes [its] physical

characteristics."          Advance Cable Co., LLC v. Cincinnati Ins.

Co., 788 F.3d 743, 747 (7th Cir. 2015).                      By contrast, a product

that    is   merely      mislabeled    has      suffered        no   physical       damage

because its tangible characteristics are unchanged.                               See Wis.

Label Corp., 233 Wis. 2d 314, ¶¶31–33.
       ¶11   That definition of "direct physical loss of or damage

to"    property    is    consistent    with      how     the    phrase       is   used      in

Society's policy.          See Day v. Allstate Indem. Co., 2011 WI 24,

¶28, 332 Wis. 2d 571, 798 N.W.2d 199 (insurance policy terms are

interpreted "in the context of the policy as a whole").                                    The

policy provides that business-income and extra-expense coverages

are    limited    to    losses   resulting       from    a     physical      loss     of    or

damage to the property that are incurred during the "period of
restoration."          The "period of restoration" is the time during
                                            8
                                                                              No.    2021AP463



which    the     property        is   "repaired,         rebuilt      or    replaced          with

reasonable speed and similar quality."                             Thus, for a harm to

constitute a physical loss of or damage to the property, it must

be one that requires the property to be repaired, rebuilt, or

replaced——that        is,        it   must     alter        the    property's        tangible

characteristics.            See,       e.g.,       Sandy    Point     Dental,       20    F.4th

at 333.

                                               1

      ¶12      Colectivo argues that it suffered a physical loss of

or   damage     to   its    property      in       two   ways:      (1)    because       of    the

"presence of COVID-19 particles" on its premises; and (2) it

lost the use of at least some of its property because of Palm's

orders closing restaurants.                  We reject both arguments because

neither alleges a tangible harm to Colectivo's physical property

necessary to trigger coverage.

      ¶13      As the overwhelming majority of the other courts that

have addressed the same issue have concluded, the presence of
COVID-19 does not constitute a physical loss of or damage to

property       because     it     does   not       "alter    the     appearance,         shape,

color, structure, or other material dimension of the property."

See, e.g., Sandy Point Dental PC v. Cincinnati Ins. Co., 488

F. Supp. 3d      690,      693–94      (N.D.   Ill.        2020)    (collecting          cases),

aff'd,    20    F.4th      327    (7th    Cir.      2021).         The     virus    does      not

necessitate       structural          "repairs      or     remediation";       it     can       be

removed from a surface with a disinfectant.                         See Uncork & Create
LLC v. Cincinnati Ins. Co., 498 F. Supp. 3d 878, 883–84 (S.D. W.

                                               9
                                                                                     No.    2021AP463



Va.    2020),       aff'd,       27    F.4th       926    (4th    Cir.    2022).           Likewise,

COVID-19      does        not    render          property    "inherently          dangerous"       or

"uninhabitable"            in     the       same    way     as    "ongoing        rockfalls"        or

wildfire smoke might, because COVID-19 is not a "physical peril

that    ma[kes       merely]          entering       a     structure         hazardous."           See

Biltrite Furniture, Inc. v. Ohio Sec. Ins. Co., No. 20-CV-656-

JPS-JPS, 2021 WL 3056191, at *4 n.4 (E.D. Wis. July 20, 2021).

Rather, the danger of the virus is to "people in close proximity

to one another," not to the real property itself.                                   Id.; see also

Uncork & Create, 498 F. Supp. 3d at 884.

       ¶14     As        for     Palm's          orders,     although         they     restricted

Colectivo's use of its property, Society's policy makes clear

that a loss of use is distinct from physical loss of or damage

to property.             For instance, in a provision regarding personal

property, the policy expressly covers damages for both the loss

of or damage to that property as well as the loss of the use of

that property:            "We [Society] will pay . . . damages because of

direct      physical           loss    or    damage,        including        loss    of     use,    to
[invitees' personal property] caused by accident and arising out

of    any     covered          cause    of       loss."          By   contrast,       the     policy

provisions          on    which        Colectivo         relies       omit    any     loss-of-use

language, instead covering only a "direct physical loss of or

damage to" the property.                     One may think of the business-income

provision as indirect loss-of-use coverage, but that does not

change the fact that a prerequisite for that provision is still

a    direct    physical          loss       or     damage.        "Loss      of   use"      is   thus
distinct       from        a     "direct          physical        loss       or     damage,"       and
                                                    10
                                                                              No.    2021AP463



Colectivo's argument fails because it conflates the two.                                    See,

e.g.,       Green     Beginnings,           LLC     v.      W.      Bend       Ins.         Co.,

No. 20-CV-1661, 2021 WL 2210116, at *5 (E.D. Wis. May 28, 2021)

("'Direct physical loss' does not include the temporary loss of

use of the insured's property."), appeal filed, No. 21-2186 (7th

Cir. June 25, 2021); Real Hosp., LLC v. Travelers Ins. Co. of

Am., 499 F. Supp. 3d 288, 295–96 (S.D. Miss. 2020).

      ¶15    The     federal    district         court    case     on    which      Colectivo

primarily      relies         makes       that     same        mistake,       while         also

misinterpreting "period of restoration."                         See In re Soc'y Ins.

Co.     COVID-19       Bus.     Interruption            Prot.      Ins.       Litig.,        521

F. Supp. 3d 729 (N.D. Ill. 2021).                       That case involved similar

plaintiffs who raised similar claims as in this case:                               they were

restaurants     and     bars     who      could    not     offer        in-person      dining

because of COVID-19-related government orders and who had filed

insurance claims under the same Society policy.                               The district

court    concluded      that    a     reasonable        jury     could    find      that     the

plaintiffs     had     suffered       a   "physical        loss"    under      the     policy
because they were "limited from using much of their physical

space."      See id. at 742.              It also rejected Society's argument

that the definition of "period of restoration" precluded the

plaintiffs' claims, explaining that the period of restoration

defined only the timeframe for which business-income expenses

would be covered.         Additionally, the court noted that because a

restaurant could "repair" its dining room by installing certain

safety      features     or     "replace"         its    "lost"      dining         space     by
expanding      its     dining       room,    the        definition       of    "period        of
                                             11
                                                                        No.   2021AP463



restoration" was "consistent with interpreting direct physical

loss of property to include the loss of physical use" of that

property.        See id. at 742–43.

       ¶16      We     disagree    with   that     reasoning     for    two   reasons.

First, the district court's interpretation ignores the language

in Society's policy distinguishing a loss of use from a direct

physical        loss    and   is    inconsistent        with   our   previous    cases

interpreting "physical loss."                And second, to restore property

is to "bring [it] back to . . . [its] former or original state,"5

not to alter its condition, as the district court's proposed

measures would.           So although Colectivo could not use its dining

room for in-person dining for a period of time, the dining room

was    still         there,   unharmed——it        was   not    physically     lost   or

damaged.        See Sandy Point Dental, 20 F.4th at 332–34.                     Without

such       a   harm,    the   policy's    business-income        and    extra-expense

provisions do not apply.              See 10E, LLC v. Travelers Indem. Co.

of Conn., 483 F. Supp. 3d 828, 836 (C.D. Cal. 2020) ("Plaintiff

only       plausibly      alleges     that       in-person     dining    restrictions
interfered with the use or value of its property——not that the

restrictions caused direct physical loss or damage.").

                                             2

       ¶17      The civil-authority provision likewise does not apply.

Unlike the business-income and extra-expense provisions, which

require a physical loss of or damage to Colectivo's property,


       5   https://www.merriam-webster.com/dictionary/restore.

                                             12
                                                                           No.    2021AP463



the civil-authority provision requires a physical loss of or

damage to someone else's.                  It also requires an "action of civil

authority that prohibits access" to Colectivo's property because

of the physical damage to the other property.                          Colectivo argues

Palm's      orders      "caus[ed]         the    necessary       suspension      of    [its]

operations,"         thus    "triggering"           the   civil-authority     provision.

Colectivo,       however,         has    identified       no   other   property       in    the

"immediately surrounding" area that suffered a physical harm.

See In re Soc'y Ins. Co., 521 F. Supp. 3d at 743–44.                                   Plus,

Palm's orders did not prohibit access to Colectivo's property.

In fact, the orders explicitly allowed customers to access the

property to order, pick up, and pay for Colectivo's food or

drinks, provided that they stay six feet apart from others and

did not use Colectivo's property for in-person dining.

      ¶18    Because Colectivo has identified no physical loss of

or damage to its property or a surrounding property, the losses

it   alleges      are       not    covered      by    the      business-income,       extra-

expense, or civil-authority provisions.

                                                B

      ¶19    We now turn to Colectivo's claim that it has coverage

under the policy's contamination provision.                         The policy defines

"contamination," in relevant part, as a "dangerous condition in

your products, merchandise or premises."                          If the contamination

causes Colectivo to suspend its operations and "results in an

action      by   a    public           health   or    governmental      authority          that
prohibits        access           to     the    [property]        or    production           of

                                                13
                                                                             No.    2021AP463



[Colectivo's] product," Society will pay for related business-

income and extra-expense losses.                      Colectivo argues that it is

entitled to coverage under this provision because the possible

presence       on   its      property     of        COVID-19    particles         created     a

dangerous condition.             It asserts that Palm's orders responded to

that       condition      by    barring       access     to     its    property,       which

prohibited the production of its product.

       ¶20    The contamination provision does not apply here for

three reasons.          First, as Colectivo concedes in its complaint,

it    did    not    suspend      its    operations       due    to     the   presence        of

COVID-19; it did so because of Palm's orders.                           Indeed, despite

the    continuing         presence       of     the      virus,       in-person       dining

operations were no longer prohibited after the court invalidated

Palm's       orders.6          Thus,   assuming        the     presence      of     COVID-19

particles      constitutes        "contamination,"            that    contamination         did

not cause Colectivo to suspend its operations, as the policy

requires.       Second, and as discussed above, Palm's orders did not

prohibit access to Colectivo's property; they restricted how the
property      could     be     used.      And       third,    Palm's    orders      did     not

prohibit Colectivo from producing its products; they prevented




       See Wis. Legis. v. Palm, 2020 WI 42, 391 Wis. 2d 497, 942
       6

N.W.2d 900.

                                               14
                                                                        No.     2021AP463



it   only    from        serving     its    products      for   in-person       dining.7

Accordingly,        Colectivo        has   failed    to   sufficiently        allege   an

initial     grant    of    coverage        under    the   contamination       provision.

See In re Soc'y Ins. Co., 521 F. Supp. 3d at 744–45.

                                             IV

     ¶21     We conclude that Colectivo fails to state a claim for

coverage     under       the   Society       policy's     business-income,       extra-

expense,       civil-authority,              or      contamination        provisions.

Accordingly,        we    do   not    address      whether   any   of   the    policy's

exclusion provisions apply.                  See Am. Fam. Mut. Ins. Co., 268

Wis. 2d 16, ¶24.          We therefore reverse the circuit court's order

and remand the cause with instructions to grant Society's motion

to dismiss.

     By the Court.—The circuit court's order is reversed, and

the cause remanded.




     7 This third reason applies equally to the plaintiffs here
that serve only alcohol and, at least at the beginning of the
pandemic, did not have the option of serving their products via
take-out or delivery. As Emergency Order No. 12 stated, so long
as they were "permitted by state law and municipal ordinance,"
carryout sales of alcohol beverages could continue.     And where
such sales were prohibited by state law and municipal ordinance,
it is those laws and ordinances that prohibited the plaintiffs
from serving their product, not Palm's orders or COVID-19.

                                             15
    No.   2021AP463




1